UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 8, 2012 AV Homes, Inc. (Exact name of registrant as specified in its charter) Delaware 001-07395 23-1739078 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8601 N. Scottsdale Rd. Suite 225, Scottsdale, Arizona (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (480) 214-7400 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 8, 2012, AV Homes, Inc. (the "Company") issued a press release announcing its results for the quarter endedSeptember 30, 2012. A copy of the press release is furnished hereto as Exhibit 99.1 and is incorporated herein by reference. The information furnished pursuant to this Item 2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated November 8, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AV Homes, Inc. November 8, 2012 By: /s/ Allen J. Anderson Name:Allen J. Anderson TitleDirector, President, and Chief Executive Officer (Principal Executive Officer) Exhibit Index Exhibit No. Description Press Release dated November 8, 2012.
